Citation Nr: 1132537	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  06-25 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lung condition, claimed as spots on the lungs, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for arthritis, multiple joints, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that denied the Veteran's claims.

In September 2009, the Board remanded the Veteran's lung condition and arthritis claims for further development, to include obtaining outstanding VA medical records and according the Veteran a VA medical examination regarding his arthritis claim.  All development directed by the Board's remand appears to have been accomplished to the extent possible.  The Board acknowledges that as part of the prior remand, it emphasized the importance of obtaining a June 2005 record of X-ray examination.  However, all available records from this facility for the relevant time period were requested on remand, but the X-ray report is not available.  As the United States Court of Appeals for Veterans Claims (Court) stated in Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), "[p]rinciples of administrative regularity dictate a presumption that Government officials 'have properly fulfilled their official duties.'"  Apply the presumption of regularity to the present case, the Board must conclude that as the X-ray report was not included in the records obtained for the relevant period, it is not available and no further request would be successful.  Therefore, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that while this case was on remand, service connection was established for a left knee disability by a February 2011 rating decision, and that this joint was one that was considered part of the appeal for arthritis.  As such, this aspect of the appeal has been resolved, and the Board will proceed with the claim for joints other than the left knee.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board also notes that, in September 2009, it denied claims of service connection for bradycardia, high cholesterol, eye condition, foot condition, hearing loss, tinnitus, posttraumatic stress disorder (PTSD), bilateral leg and knee condition, sleep problem, and hypertension.  Nothing in the record reflects the Veteran appealed these denials to the United States Court of Appeals for Veterans Claims (Court).  Accordingly, the Board does not have jurisdiction to further address these claims.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The record reflects the Veteran had active service in the Republic of Vietnam, and that he was presumptively exposed to herbicides therein.

3.  The Veteran has not been diagnosed with a lung condition that is presumptively associated with herbicide exposure, and the preponderance of the competent medical and other evidence of record is against a finding that his current disability was incurred in or otherwise the result of his active service.

4.  Arthritis is not a condition presumptively associated with herbicide exposure, and the preponderance of the competent medical and other evidence does not reflect the Veteran has had arthritis of any joints due to his active service other than the already service-connected left knee disability.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a lung condition, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  Service connection is not warranted for arthritis of multiple joints, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in June 2005, which is clearly prior to the January 2006 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in April 2007 and November 2010, followed by readjudication of the appeal by Supplemental Statements of the Case in February and March 2011 which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the April 2007 letter included the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any other relevant evidence that has not been obtained or requested.  Specifically, he has not identified any outstanding records which relates the etiology of his claimed lung condition and/or arthritis to his active service.  Moreover, he was accorded a VA medical examination regarding his arthritis claim in April 2010, which included findings relevant to the resolution of this claim.  As these findings were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the April 2010 VA examination, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  Although no VA medical examination was specifically accorded to the Veteran regarding his lung condition claim, for the reasons detailed below the Board finds that no such development is warranted based on the facts of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis

In the instant case, and for the reasons stated below, the Board finds that the Veteran's claims of service connection for a lung condition and arthritis must be denied.

The Veteran essentially contends that he currently has both a lung condition and arthritis due to in-service herbicide exposure.  His service records reflect that he had active service in the Republic of Vietnam.  As such, he was presumptively exposed to herbicides therein.  See 38 U.S.C.A. § 1116.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to a herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

On August 31, 2010, hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease were added to the list. 75 Fed. Reg. 53202 (2010).  However, VA specifically sated that the accepted medical definition of ischemic heart disease does not extend to other conditions, such as hypertension, peripheral artery disease, and stroke, that do not directly affect the muscles of the heart.  Id. at 53204.

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered a herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

As detailed above, arthritis is not a condition presumptively associated with herbicide exposure.  Moreover, a thorough review of the competent medical evidence of record does not reflect the Veteran has been diagnosed with a lung disability that is presumptively associated with such exposure.  

It is important to note that the diseases listed at 38 C.F.R. § 3.309(e) are based on findings provided from scientific data furnished by the National Academy of Sciences (NAS).  The NAS conducts studies to "summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in Vietnam during the Vietnam era and each disease suspected to be associated with such exposure."  64 Fed. Reg. 59,232-59,243 (Nov. 2, 1999).  Reports from NAS are submitted at two-year intervals to reflect the most recent findings.  Based on input from the NAS reports, the Congress amends the statutory provisions of the Agent Orange Act found at 38 U.S.C.A. § 1116 and the Secretary promulgates the necessary regulatory changes to reflect the latest additions of diseases shown to be associated with exposure to herbicides.  Consequently, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 57586-57589 (1996); Notice 68 Fed. Reg. 27,630-27,641 (2003); 72 Fed. Reg. 32395 (2007); 75 Fed. Reg. 32540 (2010).

The Board further notes that the effect herbicide exposure has upon the body, which as noted above includes the development of certain conditions years after exposure, is not the type of determination subject to lay observation pursuant to Jandreau, supra.  In other words, it is the type of causal relationship that requires competent medical evidence.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board notes that the Veteran's service treatment records contain no findings of any lung problems, nor was he diagnosed with arthritis.  For example, his lungs and chest, upper extremities, lower extremities, and spine were all clinically evaluated as normal on his December 1967 separation examination.  Nevertheless, the record does reflect that the Veteran sustained injuries to his left knee and right ankle while on active duty.  As noted above, service connection was established for a left knee disability, and, thus, no further mention of this joint is warranted in this case.  Regarding the right ankle, records dated in July 1966 indicate that the Veteran twisted his right ankle during a basketball game.  Physical examination revealed swelling, and X-ray examination was silent for any fracture of dislocation.  

The Board notes that there is no indication of either a lung condition or arthritis in the post-service medical records until years after the Veteran's separation from service.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

In accord with the Board's remand directives, the Veteran was accorded a VA medical examination in April 2010 regarding his arthritis claim.  At that time, the examiner diagnosed the Veteran's left knee disability, but found that the Veteran's right ankle was asymptomatic and that there was no orthopedic diagnosis regarding the left ankle.  The examiner further stated that there was no evidence of "arthritis of multiple joints" related to any incident in service or related to his service.  He had no diagnosis regarding his ankle, which was asymptomatic.  He did not have degenerative arthritis, so therefore, these non-symptoms were not related to his active duty service.  As such, it appears the preponderance of the competent medical evidence is against a finding that the Veteran currently has arthritis of the ankle, or any other joints due to active service, other than the already service-connected left knee disability.

With respect to the claimed lung condition, the Board observes that, unlike the arthritis claim, there is no evidence of any injuries and/or diseases of the lungs in the service treatment records.  In addition, no competent medical opinion is of record which relates any of the current disabilities to active service.  Moreover, the Board concludes that no development on this matter is warranted in this case.  As already noted, there is no indication of any lung disability until years after his separation from service.  Simply put, there is no relevant complaint or clinical finding for a clinician to link the claimed disabilities to the Veteran's military service.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical opinion that is based on the veteran's recitation of medical history, and unsupported by clinical findings, is not probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A medical opinion is inadequate when unsupported by clinical evidence).  

For these reasons, the Board has concluded that the preponderance of the evidence is against the Veteran's appellate claims.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal with respect to these claims must be denied.


ORDER

Entitlement to service connection for a lung condition, claimed as spots on the lungs, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for arthritis, multiple joints, to include as secondary to herbicide exposure, is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


